DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “141” has been used to designate both “a core metal” (page 16, line 1, etc. and Fig. 3) and “an axial line” (Fig. 4).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 145 (Fig. 4).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyauchi et al. (US Pat. Pub. No. US 2019/0121267 A1; cited in IDS filed 8/25/2021)
Regarding claim 1, Miyauchi et al. discloses an image forming apparatus 10 comprising: a sheet supply unit comprising a sheet container 18a, 18b, the sheet supply unit configured to supply a sheet P from the sheet container 18a, 18b in a sheet conveyance direction A (paragraph [0029]; Figs. 1 and 3); a printer 17 configured to form a toner image 55 to the sheet P supplied from the sheet supply unit (paragraph [0029]; Figs. 1 and 3); a fixing device 36 comprising: a heater 152 configured to heat the toner image 55 and including a heat generating member 152 having a plurality of heating elements 41, 42a, 42b, 43a, 43b, 44a, 44b arranged in a first direction that is orthogonal to the sheet conveyance direction A, the plurality of heating elements 41, 42a, 42b, 43a, 43b, 44a, 44b including a first end heating element 42a positioned at a first end of the first direction and a second end heating element 42b positioned at a second end of the first direction opposite to the first end, the first end heating element 42a having a first inner side, and the second end heating element 42b having a second inner side facing towards the first inner side (Fig. 4), a fixing belt 53 that is configured to fix the toner image 55 to the sheet P after the toner image 55 is heated by the heater 152 (paragraph [0049]), and a pressure roller 54 that is configured to apply a pressure to the fixing belt 53 (paragraphs [0047] and [0049]; Fig. 3); and a controller 100 configured to: receive a printing request (Fig. 17, Act1), select, after receiving the printing request, a heating element group from the plurality of heating elements 41, 42a, 42b, 43a, 43b, 44a, 44b, the heating element group comprising the first end heating element 42a and the second end heating element 42b (Figs. 4, 7, 9, 11 and 17), and control the printer 17 so that the toner image 55 is formed in an area bounded on sides by the first inner side and the second inner side and for a predetermined period of time from a start of heat generation by the heating element group (Figs. 9 and 17).
Regarding claim 11, Miyauchi et al. discloses wherein the controller 100 is further configured to determine whether a print job associated with the printing request is completed (paragraph [0112]; Fig. 17, Act14).

Allowable Subject Matter
Claims 12-20 are allowed.
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Independent claim 12 is allowable over the prior art of record because the prior art of record does not teach or suggest: “determining, by the controller, a type of the printing request; selecting, by the controller and prior to controlling the printer so that the toner image is formed, one of a plurality of methods of forming the toner image; and controlling, by the controller, the printer so that the toner image is formed using the one of the plurality of methods of forming the toner image” as set forth in the claimed combination.
Independent claim 17 is allowable over the prior art of record because the prior art of record does not teach or suggest: “determine whether a short direction of the sheet with respect to a sheet direction of the sheet is the first direction, determine image data associated with the printing request after determining that the short direction is the first direction, and determine, based on the image data, whether a condition is satisfied” as set forth in the claimed combination.

Other Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kinouchi (US Pat. No. 11,250,302 B1) discloses an image forming apparatus comprising: a sheet supply unit; a printer configured to form a toner image to a sheet supplied from the sheet supply unit; a fixing device comprising: a heater having a plurality of heating elements including a first end heating element and a second end heating element, a fixing belt, and a pressure roller; and a controller.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
April 14, 2022